Citation Nr: 0524928	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  95-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for leukemia evaluated 
as 30 percent disabling.

2.  Whether the reduction in evaluation for leukemia from 100 
percent to 30 percent disabling was proper.

3.  Entitlement to a permanent 100 percent disability rating 
for leukemia.

4.  Entitlement to basic eligibility for dependents 
educational assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Oakland, California.  The RO reduced the evaluation of the 
veteran's service connected leukemia from 100 percent to 30 
percent disabling and denied entitlement to Dependent' 
Educational Assistance.  

In October 2002 the Board undertook additional development on 
the enumerated issues pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  Subsequently, however, in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated portions of the 
new regulation.  In August 2003, the Board remanded this 
matter for due process compliance with the decision in DAV.  
The case is now returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  From June 10, 1994 until January 1, 1997, the veteran's 
service-connected non-Hodgkin's lymphoma was rated as 100 
percent disabling.

2.  In August 1996, the RO proposed reducing the evaluation 
to 30 percent (based upon evidence showing that the veteran's 
leukemia was in remission).  By rating action of October 
1996, the rating was reduced to 30 percent, effective January 
1, 1997.

3.  At the time of the reduction, the hairy cell leukemia was 
in remission since 1994; he was not shown to have last 
received chemotherapy any later than July 1994.

4.  The veteran's hairy cell leukemia is currently shown to 
be in remission, with no current liver function problems, and 
with Hemiglobin (Hgb) readings on most recent examination of 
11.5.   His residuals do not exhibit symptoms consistent with 
chronic anemia, following acute attacks and with 
characteristic definite departures from normal blood count, 
with impairment of health and severe asthenia, nor are his 
residuals shown to be consistent with those of aplastic 
anemia requiring transfusion of platelets or red cells at 
least once every three months or with infections recurring at 
least once every three months

5.  The veteran's hairy cell leukemia is not shown to be 
permanently productive of total disability.  

6.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  The rating previously in effect for hairy cell leukemia 
was properly reduced, and the criteria for restoration of a 
100 percent evaluation for leukemia are not met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.343(a), 
3.344, 4.117 Codes 7700, 7703, 7716 (2004).

2.  A permanent 100 percent rating for hairy cell leukemia is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.343(a), 3.344, 4.117 Codes 7700, 7703, 7716 
(2004).

3.  A rating in excess of 30 percent disabling is not 
warranted for hairy cell leukemia.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.117 Codes 7700, 7703, 
7716 (2004).

4.  The required conditions for eligibility for dependent 's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met. 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a January 2002 letter.  In this letter, the veteran 
was told of the requirements to establish increased ratings, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the SSOCs specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in January 
2002,  the claim was readjudicated based upon all the 
evidence of record.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records and VA and private medical 
records were obtained and associated with the claims folder.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The matter was remanded for further development and 
consequently, the evidence of record includes additional 
medical evidence and examination reports.  The most recent 
examination report February 2005 provided an evaluation as to 
the severity of the veteran's conditions based not only on 
examination of the veteran, but also on review of the 
records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

II.  Hairy Cell Leukemia, Reduction, Increased Rating, 
Permanent Total Disability

A review of the claims file reflects that the veteran was 
exposed to radiation while serving with forces occupying 
Japan in the Nagasaki area in November 1945.  Private medical 
records from the early 1990's reflect that he had a history 
of hairy cell leukemia diagnosed in 1975.  A December 1991 
treatment record indicated that he had been treated with 
prednisone and chorambril in 1979 and underwent a splenectomy 
in 1984.  He said to have been doing well until a month 
earlier when he noted progressive tiredness, abdominal 
discomfort and easy bleeding and was sent for further 
testing.  Oncology test results from December 1991 and 
January 1992 showed a relapse of the hairy cell leukemia.  
Records from February 1992 show that he was referred for 
chemotherapy treatment of the recurred leukemia.  July 1992 
records diagnosed HCC malignant, pericardial effusion, 
retroperitoneal nodes and hepatomegaly.  A January1993 record 
reflects findings of liver involvement and pericardial 
involvement with the HCL, status post pentostahn, and reveals 
that chemotherapy was ongoing.  Treatment was shown 
throughout the rest of 1993.  

Private records from 1994 revealed that in April 1994 he had 
a history of hairy cell leukemia status post pentostahn 
completed in January 1992.  He was noted to feel great, with 
no problems and went hiking without problems.  The hairy cell 
leukemia was stable, off KX, continue observation and follow 
up in 3 months or as needed.  

A December 1994 VA examination revealed a history of 
diagnosis of leukemia in 1974 with subsequent treatment with 
therapeutic treatment and regimens.  He had a splenectomy 
done in 1980 due to enlarged spleen.  Following 1980, he had 
one or two acute episodes following it.  In 1992 he was 
hospitalized for chemotherapy following an acute episode.  
During that time, he lost his upper teeth.  He received his 
last course of intravenous radiation therapy in July 1994 at 
the Kaiser facility.  He indicated that he was able to 
physically maintain his house and grounds and was able to 
participate in hobbies such as hunting or fishing and could 
walk up to a half mile without too much difficulty.  He did 
complain of shortness of breath if he carried too much 
weight.  He appeared to be in remission at the time of this 
examination, although future routine follow ups were 
scheduled.  
 
Subjective complaints at the December 1994 VA examination 
were that he had no spleen and lost his upper teeth and some 
lower teeth.  He was susceptible to recent bouts of pneumonia 
due to decreased immune capacity.  He had developed lower leg 
venous stasis changes and had to elevate his legs due to 
swelling.  He complained of some shortness of breath.  

Objective examination revealed him to be well developed and 
well nourished in no acute distress.  His gait stance was 
normal.  He was alert and oriented in all 3 spheres.  He was 
six foot one and weighed 235 pounds.  He was missing all 
upper teeth and all but two lower molars and two lower 
incisors.  He used dental prostheses.  Examination of the 
lungs revealed an increased AP diameter.  There were no rales 
or rhonchi.  The abdomen was round and full, soft and 
nontender.  There was a left upper quadrant surgical scar of 
25 cm. in length, which was mobile, nontender and non healed.  
His liver was enlarged, extending 4 centimeters below the 
right costal margin and nontender.  The skin of both lower 
legs was brownish purple, atrophic and scaling from the ankle 
joint level to 20 cm. above the ankle joint.  There was no 
edema at this time.  Peripheral pulses were full.  There were 
no significant varicosities.  His skin was normal on 
examination with no scleral pigmentation.  The diagnoses was 
leukemia, hairy cell by history, absence of spleen, partial 
loss of teeth, hepatomegaly, venous stasis, both lower 
extremities and recurrent pulmonary pneumonitis secondary to 
diagnosis number 1.  Blood tests revealed large platelets 
noted, 12% atypical lymphs noted.  

A February 1995 private medical record assessed hairy cell 
leukemia (HCL) with liver involvement, status post 
splenectomy, and pentostahn.  Again he was described as 
feeling well, with no complaints.  On examination, he was in 
no acute distress, his lungs were clear, his abdomen was soft 
with no organomegaly or masses.  He was assessed with HCL, 
doing well.  

In an April 1995 rating decision, the RO granted service 
connection for hairy cell leukemia and assigned a 100 percent 
rating, effective from June 10, 1994.  The RO also granted 
service connection for a splenectomy and assigned a 30 
percent rating also from June 10, 1994.  

The report of a June 1995 VA examination reflects the history 
of leukemia diagnosed in 1974, which was treated with 
Prednisone and chlorambucil for a number of years.  The 
history of a splenectomy in 1980 due to progression of the 
disease was also given.  This was said to control the disease 
for a long time and the medications were discontinued until 
another flare up took place in 1990.  He was treated with 
injectable chemotherapy which caused hair loss and his legs 
became pigmented, discolored, and edematous.  He continued 
this therapy through 1994.  He has been off all medications 
except an occasional Advil since 1994.  

The veteran's complaints in the June 1995 VA examination were 
of night sweats and fever, loss of energy, easy fatigability, 
monthly episodes of epistaxis, and easy bruising.  He also 
noted thirst and nocturia one to two times.  He was noted to 
be six feet 1 inches and weighed 235 pounds.  On examination, 
he walked normally, was alert and cooperative.  There was no 
lymphadenopathy and the abdomen was somewhat protuberant, but 
no organs could be felt.  There was a 25 cm. subcostal left 
upper quadrant scar and a 7 cm. right lower quadrant vertical 
scar, both well healed and without tenderness.  There were no 
hernias.  There was pigmentation and atrophy of the skin of 
the lower thirds on both anterior tibial regions.  There was 
minimal edema of those areas.  

The examiner commented that it was his impression that the 
veteran's leukemic state was currently in remission.  He had 
severe attacks about every two or three years.  In addition, 
he noted night sweats and increase in fatiguability attacks 
every two or three months.  These episodes were apparently 
not treated by a physician but merely watched through 
laboratory work.  His level of activity between the acute 
attacks was fairly normal although he tired easily and had 
episodes of fever and night sweats as noted.  Diagnostic test 
results showed glucosesuria, as well as hyperglycemia on the 
fasting blood sugars.  There were some mild alternations of 
liver function, with a slightly elevated SGPT and alkaline 
phosphatase.  His white blood cell count and hematocrit were 
within normal limits.  There was some derangement of the 
differential count, showing an excess of lymphocytes.  The 
diagnostic impression was history of hairy cell leukemia, now 
in remission, history of possible radiation exposure and 
questionable diabetes.  

Private medical records from June 1995 to June 1996 made 
mention of his HCL, but primarily focused on treatment of 
recently diagnosed diabetes mellitus.  A June 1996 treatment 
record which included a diagnosis of HCL, noted that the 
veteran was feeling well, but primarily focused on the 
veteran's diet and blood sugar readings.  

The report of a March 1996 VA examination revealed that since 
his last VA examination, he had been started on oral 
hypoglycemics for diabetes mellitus.  He was being followed 
for this by Kaiser Permanente Hospital.  His leukemia status 
was also being followed there.  He was also being seen by a 
dermatologist for removal of skin growths from his leg, one 
of which he claimed was malignant.  His subjective complaints 
were essentially unchanged.  He stated that he may have night 
sweats a some times and may be thirsty at times.  

Objective findings were that he was a well-developed, well-
nourished male in no acute distress.  His height was 6 feet 1 
inches and weight was 255 pounds.  He was alert and oriented 
in all spheres and affect was normal.  His disease was said 
to be currently in remission.  He stated that he had severe 
acute attacks about every two or three years.  He had no 
recurrence since December 1994.  His level of activity was 
unchanged from the last exam, but he was noted that he gained 
weight since his last exams.  There were no sickling crises.  
He was noted to have had a splenectomy in the 1980's as a 
result of his disease, but no joint replacement.  The 
diagnoses included hairy cell leukemia in remission, diabetes 
mellitus, noninsulin dependent, venous stasis changes, both 
lower extremities and probable basal cell carcinoma.  

Based on these examination findings, the RO proposed to 
reduce the rating to 30 percent.  In August 1996, the RO 
mailed the veteran a notice informing him of the proposed 
reduction.  By rating action of October 1996, the rating was 
reduced to 30 percent, effective January 1, 1997.

Private laboratory results from April 1997 reflect that the 
veteran's complete blood count was within normal limits, with 
no evidence of anemia or recurrence of active leukemia 
indicated.  Abnormally high readings were shown on alkaline 
phosphate, fructosamine/albumin blood protein ALB diabetes 
FRUC, kidney test CREAT, glucose random, liver test and 
diabetes HBGA1C HGB A1C.  A handwritten note from the 
veteran's doctor stated that the results from these tests 
essentially meant that his diabetes was uncontrolled.  

Private treatment records from late 1997 through 1998 reflect 
that the veteran was primarily treated for symptoms unrelated 
to his leukemia.  A September 1997 treatment record diagnosed 
a history of HCL, stable.  A December 1997 record noted that 
he had a medical history significant for HCL, but focused on 
diabetic symptoms affecting his eyes.  In October 1998 he was 
getting over an upper respiratory infection, was assessed by 
hematology/oncology for his HCL, and was said to be feeling 
fine.  Labs from October 1998 revealed high hemoglobins, low 
white blood count and high lymphocytes.  He also had abnormal 
readings of 1+ for polychromasia, schistocytes and Howell-
Jolly.  

VA treatment records from 1998 through 1999 reflect that the 
veteran's leukemia was noted to currently be in remission in 
an October 1998 record.  The rest of these records dealt with 
problems and abnormal laboratory related to his diabetes.  

Private medical records reflect that in April 2000, the 
veteran was treated at the VA for a nosebleed and was found 
to have a platelet count of 12,000, with the rest of his CBC 
unremarkable.  He was noted to have had mild nosebleeds over 
the past week, as well as increased bruising in his arms and 
legs recently.  He had not been coughing up or passing any 
blood.  He gave no history of new medications.  Physical 
examination revealed no apparent bleeding and he was in no 
apparent distress. He had obvious ecchymosis on his arms and 
legs and some small subconjunctival hemorrhages on his eyes.  
His lymph nodes revealed no supraclavicular or cervical 
lymphadenopathy.  His abdomen was benign with normal masses.  
Laboratory findings revealed his electrolytes to be basically 
normal.  His white cell count was 10,000, hematocrit was 38 
and platelets were 12,000 and UA negative.  The assessment 
was probably idiopathic thrombocytopenic purpura.  He is on 
no medicines that would cause an immune thrombo.  The 
physician opined that this did not look like a case of bone 
marrow failure.  The veteran had a normal white count and 
normal CBC otherwise.  There was no severe active bleeding at 
the time of this evaluation.  A Hematology/Oncology consult 
of May 2000 assessed isolated severe thrombocytopenia, ITP 
vs. HCL relapse.  Plan was to complete prednisone course.

A May 2000 CT scan of the abdomen revealed an impression of 
status post splenectomy and partial resection of the right 
lobe of the liver.  There was diffuse increase in soft tissue 
density surrounding the level of the infrarenal aorta and 
within the tissue planes in the pancreatic head and duodenum 
without discrete mass.  No prior films were present to 
determine whether this represented residual or new findings.  
A May 2000 bone marrow smear yielded the comments that 
although the tartrate resistant acid phosphatase stain 
revealed no definite positive cells, the received aspirate 
cells were all aspicular.  Clinical correlation and further 
testing was deemed necessary.  A May 2000 pathology report, 
based on review of the bone marrow aspirate and biopsy, 
diagnosed hypercellular marrow with features consistent with 
recurrent HCL and adequate iron stores.  A second doctor 
reviewed the case and concurred with this diagnosis.  A 
progress record from June 2000 revealed that the veteran was 
administered IV chemotherapy.  Other pathology records from 
June 2000 revealed the same findings as the May 2000 bone 
marrow smears.  

Records from July through September 2000 reflect that the 
leukemia went into remission status post chemotherapy.  A 
January 2001 record showing treatment for back complaints 
reflects that the veteran gave a history of his leukemia 
being in remission.

VA treatment records from 1998 to 2000 primarily address 
diabetes control, although records around May 2000 reflect 
that he had been placed on Prednisone for HCL in April 2000 
and that by the end of May 2000, the leukemia symptoms had 
improved such that he was being tapered off of the prednisone 
treatment.  He was still on chemotherapy while being tapered 
off the Prednisone, which was stopped in July 2000.  He was 
noted to still be on chemotherapy through August 2000 as 
shown in treatment records dated through this time.  A late 
August 2000 record indicated that he had gone through 
chemotherapy and was off Prednisone by now with a return to 
normal of his complete blood count (CBC.)  By January 2001 he 
was said to now have his HCL in remission.  He was also said 
to not have any risk factors for Hep C.

At the time of a March 2001 examination, the examiner related 
the history of the veteran having first developed HCL in 
1974, which was treated from 1975 to 1980 with Prednisone and 
Chlorambucil.  He had a splenectomy in 1980.  He was treated 
for 2 more years in 1980 and all medicines were stopped.  He 
was in remission from 1982 to 1994, when he came down with a 
relapse of HCC.  He had chemotherapy for five months.  
Thereafter the leukemia went into remission until 2000, when 
he suffered another relapse.  He was treated with Prednisone 
and chemotherapy from July 2000 to August 2000 and was on 
Prednisone until November 2000, when he was tapered off.  At 
the time of this examination, he was in remission, as far as 
he knew.  He was not presently under treatment, although he 
was noted to have developed diabetes with Prednisone use.  
With regards to his liver, he reported that it was involved 
with leukemia.  His liver was swollen and he had a liver 
biopsy in 1994.  The liver has come down in size as far as he 
was aware.  He did not have any hepatitis per se.  He did not 
have any symptoms with regard to hepatitis or liver 
involvement at this time.  

Physical examination revealed him to be in no apparent 
distress.  His weight was 246 pounds, his height was 72 
inches.  He was significantly obese and mildly plethoric.  
His liver edge was barely palpable on deep inspiration.  In 
the lateral margin there was a one-finger breadth liver 
extension beyond the costal margin.  At the midclavicular 
line, the liver did not extend beyond the costal margin.  The 
liver span was 11 cm. to palpation.  The edge was smooth and 
nontender.  There was no icterus or jaundice of note.  There 
were no spider angiomas, no evidence of hepatitis, no 
clubbing, cyanosis or edema.  There were no skin lesions of 
note and no petechiae.  

The assessment in the March 2001 VA examination was hairy 
cell leukemia, status post multiple relapses status post 
chemotherapy, currently in remission.  The examiner stated 
that the history from the veteran indicated that the HCL was 
currently inactive and in remission.  The examiner further 
stated that there was no liver involvement at this time.  The 
veteran did have liver involvement when the disease was 
active in the past.  However, the disease was currently in 
remission.  Liver function tests were ordered.  He was shown 
to have slightly low hematocrit and red blood cells, but 
normal hemoglobin.  He had elevated alkaline phosphatase, but 
the primary liver function test (SGOT, SGPT and bilirubin) 
was normal.  

In a July 2001 Supplemental Statement of the Case, the RO 
granted a temporary 100 percent rating effective April 28, 
2000 through May 31, 2001.  Effective June 1, 2001, a 30 
percent rating was assigned.  

VA treatment records from after March 2001 through 2002 
reflect the veteran's leukemia to continue to be in 
remission.  In June 2001, he was noted to have lost some 
weight while on chemotherapy, but had regained the weight and 
was considered obese.  A February 2002 treatment record 
described him as having fairly stable medical problems.  The 
remainder of the treatment records through the end of 2002 
focused on diabetic related and other medical problems and 
showed no findings of recurrence of HCL.  

Private medical records from June 2003 reflect that the 
veteran was seen for an episode of lightheadedness and a 
presyncopal episode of roughly 10 days before admission.  The 
history of HCL was noted, with last treatment in 2000.  He 
indicated that he felt lightheaded while getting items from 
out of his pick up truck.  He said the feelings subsided 
after he sat down.  He denied any precipitating chest pain or 
palpitations, but had been doing heavy lifting of things.  
Later he was doing mowing and yard work and came inside and 
sat down, where his wife noted he was unresponsive.  When 
paramedics arrived, he had sinus rhythm, but barely any blood 
pressure, with a reading of 20/30 noted.  He denied any chest 
pain or palpitations or any other complaints of a cardiac 
nature.  He was noted to include several cardiac risk 
factors.  Laboratory data included CBC's notable for 
decreased hematocrit and hemoglobin (H&H).  His white count 
was 8.9 and H&H was 12.7 and 35.4 respectively with platelets 
of 121.  The syncopal episodes were assessed to be related to 
low blood pressure, speculated to have been a vasovagal 
episode, although ischemia was a possibility that needed to 
be excluded, based on his risk factors.  The physicians also 
speculated that his diabetes may have played a part in the 
syncopal episode, possibly due to peripheral neuropathy 
affecting his blood pressure, although this was not 
considered likely.  No findings suggestive of recurrent HCL 
were made.  

The report of a February 2005 VA examination included a 
review of the claims file.  His history of HCL diagnosed in 
1974 with 4 recurrences were made.  The last recurrence was 
said to have been in 2002.  Currently he did not have 
excessive fatigue or weakness, headaches or recent history of 
infections.  He did become short of breath working around the 
house, climbing stairs or any type of increased labor.  He 
was noted to have been hospitalized for syncope related to 
hypertension.  His records indicated liver involvement with 
his HCL.  He has neither had hepatitis nor symptoms involving 
his liver, so it is difficult to retrace the history of liver 
involvement.  He stated that his liver was enlarged and 
painful when the HCL was active, but there seemed to be no 
residuals or liver involvement at this time.  This was 
supported by lab studies showing only moderate involvement in 
his GGT at 97, with other liver function studies shown as 
within normal.  

Physical examination in February 2005 revealed the veteran to 
be obese, in no distress.  His liver edge was barely palpable 
on deep inspiration, non-tender to examination.  There was no 
jaundice, no ascites and no spider angiomas.  There was no 
pallor of skin or mucosal surfaces.  Heart, lung and 
extremities revealed no remarkable findings on examination.  
CBC results showed a WBC of 11.2, RBC of 3.73, Hgb of 11.5, 
Hct of 33.3, platelets of 142K.  Differential count, was 
45.9% lymphs, 36.7% granu, 17.3% monos, 0.1% baso.  The 
results of the bone marrow aspiration and biopsy yielded the 
following diagnoses: normocellular marrow with mild 
plasmacytosis, non-specific;  no evidence of hairy cell 
leukemia; and adequate iron stores.  

The overall assessment was history of hairy cell leukemia.  
Bone marrow biopsy results were noted to show the above 
diagnoses, to include no evidence of hairy cell leukemia.  
Flow cytometry showed no evidence of monoclonal population 
correlating above results.  The veteran was slightly anemic, 
white blood cells were elevated at 11.2 with 45 percent 
lymphs and 17.3 percent monocytes.  Even though bone marrow 
biopsy was negative at this time for hairy cell leukemia, the 
elevated lymphocytes and monocytes in the peripheral blood 
reflected most likely the residuals of HCL.  It was not 
unusual for HCL to persist chronically as it has in this 
veteran for 31 years.  HCL even though incurable, does 
respond to treatment.  There is no indication of liver 
symptoms or involvement at this time, but history of 
involvement when in acute, active stages of this disease.  In 
summary, the leukemia was currently in remission, but more 
likely than not still in existence.  There are little or no 
residuals of the disease at this time and none found in the 
liver. 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e) (2004).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed him of the procedures 
for the presentation of evidence, his right to a hearing, and 
representation options.  The RO obtained records from Kaiser 
Permanente in October 1996, after being notified by the 
veteran of such evidence and reviewed this evidence prior to 
issuing its rating reduction in October 1996.  The Board also 
finds that the reduction was proper.

As noted, the veteran's leukemia has been evaluated under the 
Diagnostic Code for leukemia.  

Under the criteria in effect prior to October 23, 1995, 
leukemia which requires intensive treatment such as periodic 
irradiation or transfusion is rated 100 percent. Leukemia not 
requiring such treatment is rated as pernicious anemia (Code 
7700).

Under the provisions of Diagnostic Code 7700 (pernicious 
anemia) which were in effect prior to October 23, 1995, a 100 
percent evaluation is assigned for an acute, rapidly 
progressive anemia without remission, or with few or brief 
remissions. A 70 percent disabling is assigned for chronic 
anemia, following acute attacks; severe, with characteristic 
marked departures from normal blood count, with severe 
impairment of health and pronounced asthenia. A 60 percent 
disability evaluation is assigned for anemia that is chronic, 
following acute attacks with characteristic definite 
departures from normal blood count, with impairment of health 
and severe asthenia. A 30 percent evaluation is assigned for 
incipient pernicious anemia with characteristic achlorhydria 
and changes in blood count. 38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1995).

During the course of the veteran's appeal, the regulation 
governing the criteria for leukemia was amended effective 
October 23, 1995.  The amended Code 7703 provides that 
leukemia is rated 100 percent with active disease or during a 
treatment phase.  The disorder is otherwise rated as anemia 
(Code 7700) or as aplastic anemia (Code 7716), whichever 
would result in the greater benefit.  Most significantly the 
following note was added to Diagnostic Code 7703:

The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter. If there has been no recurrence, rate on residuals.

Under the provisions of Diagnostic Code 7700, a 10 percent 
evaluation is warranted if hemoglobin is 10 gm/100 ml or less 
with findings such as weakness, easy fatigability or 
headaches.  A 30 percent evaluation is warranted if 
hemoglobin is 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 70 percent evaluation is warranted if 
hemoglobin is 7 gm/100 ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia or 
syncope.

Under the provisions of Diagnostic Code 7716, a 30 percent 
evaluation is warranted for aplastic anemia requiring 
transfusion of platelets or red cells at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months. A 60 percent evaluation is warranted for 
aplastic anemia requiring transfusion of platelets or red 
cells at least once every three months, or; infections 
recurring at least once every three months.

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months.). 
38 C.F.R. § 3.343(a).

For ratings that have continued for five years or more, 
applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, such as skin 
diseases, will not be reduced on any one examination, except 
in those instances where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344.

Here, the 100 percent rating was in effect from June 10, 1994 
to January 1, 1997 less than 5 years.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction. 38 
C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to 30 percent was proper as there 
had been improvement.  Restoration of a total rating of 100 
percent for leukemia is not warranted.  The March 1996 VA 
examination, upon which the reduction was based, revealed the 
veteran's leukemia to be in remission and records prior to 
this examination revealed his leukemia to be in remission 
since 1994, having last received chemotherapy in July 1994.  
His medical records prior to this examination suggest that 
chemotherapy was stopped prior to July 1994.  In any event, 
the rating is shown to not have been reduced until January 1, 
1997, nearly three years after he was last shown to have 
active disease or treatment thereof.  The VA records from 
1995 to 1996 focused on treatment for other conditions 
besides HCL and did not reflect reactivation.  

The Board also must now consider whether the 30 percent 
evaluation was appropriate, as well as whether a permanent 
100 percent disability rating is warranted.  Disability 
evaluations are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records. 38 C.F.R. §§ 4.2, 4.41 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002). When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board notes that since the rating for the 
veteran's HCL was reduced as of January 1997, it has remained 
evaluated as 30 percent disabling except for the  period of 
time between April 28, 2000 and May 31, 2001, in which a 
temporary 100 percent rating was in effect for recurrence of 
active HCL.  However it is shown to have gone back in 
remission by the time of a March 2001 VA examination, with 
other medical records showing a cessation of chemotherapy or 
Prednisone treatments around November 2000.  Since that time, 
his HCL has remained in remission.  Although the February 
2005 VA examination gave a history of recurrence of HCL in 
2002, this appears to have been a mistake, as the records all 
point to the last period of active disease to be 2000, not 
2002.  There is no evidence of the veteran's HCL having shown 
to be active for more than 5 years at any point in the claims 
file.  Thus the disease is not shown to be static in nature, 
and a permanent disability rating is not shown to be 
warranted for the veteran's HCL.

Regarding as to whether the current residuals of HCL warrant 
a rating in excess of 30 percent disabling, the Board finds 
that such an increase is not warranted.

The most recent evidence reflects that the HCL is in 
remission as of the date of the February 2005 VA examination.  
His complaints in this most recent examination consisted of 
shortness of breath while working around the house or 
climbing stairs.  He did not endorse fatigue, weakness, 
headaches or history of infections.  His weight was obese in 
this examination as in other exams prior to this one.  His 
CBC results showed his hemiglobin (Hgb) to be 11.5.  Thus he 
is not currently shown to have hemoglobin readings consistent 
with the criteria for a 30 percent rating under  the 
Diagnostic Code 7700 currently in effect.  In fact, such a 
reading would be shown to be less than 10 percent disabling 
under this Diagnostic Code.  

Nor is he shown to have symptoms consistent with pernicious 
anemia under the pre October 1995 criteria of Diagnostic Code 
7700, as he is not shown to exhibit chronic anemia, following 
acute attacks and with characteristic definite departures 
from normal blood count, with impairment of health and severe 
asthenia.  To the contrary, his February 2005 examination 
showed no evidence of fatigue or weakness.  He did have an 
episode of syncope in June 2003, but this was believed to be 
due to cardiovascular complaints rather than anemia type 
residuals of the HCL.

Finally his symptoms are not shown to be consistent with 
those of aplastic anemia requiring transfusion of platelets 
or red cells at least once every three months or with 
infections recurring at least once every three months.  

In sum, the evidence does not reflect that the veteran's 
residuals of HCL is not shown to be more than 30 percent 
disabling, under any of the applicable schedular criteria.  

The Board notes that the evidence reflects that the veteran's 
liver was involved during the active phases of leukemia, but 
upon remission, no residuals of liver damage were shown on 
examinations.  The February 2005 VA examination as well as 
previous examination from March 2001 clearly showed the 
veteran's liver involvement did not exist when the disease 
was in remission, as shown in normal liver function tests.  

As there are no residuals of liver damage currently shown, 
the residual effects on the liver would not prove to be 
compensable under the applicable criteria governing liver 
damage.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, (in 
effect prior to July 2, 2001) (healed, nonsymptomatic 
hepatitis is rated zero percent disabling.) and 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2004) (nonsymptomatic liver 
disease is rated zero percent.)  Thus there is no basis for a 
rating in excess of the current 30 percent disabling based on 
residuals affecting the liver.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may is made. The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R § 3.321(b)(1) (2004).  In this case, 
the Schedule is not inadequate for evaluating the veteran's 
currently inactive leukemia.  In addition, it has not been 
shown that the leukemia has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment. For these reasons, an extraschedular 
rating is not warranted.


III. Dependents' Educational Assistance

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and has a permanent and total service-connected 
disability. See 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during a period of 
war.  As discussed above, he does not have a permanent and 
total service-connected disability based on his leukemia as 
it remains in remission, and even when active in the past, 
was treated into remission.  At present, his only other 
service-connected disability is the splenectomy, which is 
assigned a 30 percent rating.  The combined ratings for the 
leukemia and the splenectomy are 50 percent disabling.  See 
38 C.F.R. § 4.25.  Consequently, the Board finds that the 
appellant has not met the basic conditions of eligibility for 
dependent 's educational assistance under Chapter 35, Title 
38, United States Code.

ORDER

Entitlement to restoration of a 100 percent rating for 
leukemia is denied.

Entitlement to a permanent 100 percent rating for leukemia is 
denied.

Entitlement to a rating in excess of 30 percent for leukemia 
is denied.

Entitlement to basic eligibility for dependents educational 
assistance under 38 U.S.C.A. § Chapter 35 is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


